



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. McRae,









2016 BCCA 19




Date: 20160120

Docket: CA42302;
CA42382

Docket:
CA42302

Between:

Regina

Respondent

And

Matthew McRae

Appellant

-
and -

Docket: CA42382

Between:

Regina

Respondent

And

Anson Schell

Appellant

Corrected
Judgment: The text of the judgment was corrected at paragraphs 1 and 70 where changes
were made on January 21, 2016.

Restriction on
publication: A
publication ban has been imposed under s. 486.5
of the
Criminal Code
restricting the publication, broadcasting or
transmission in any way of evidence that could identify the undercover officer referred
to in this judgment as the cell plant.
This publication ban applies
indefinitely unless otherwise ordered.




Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Tysoe

The Honourable Madam Justice Bennett




On appeal from:  Orders
of the Supreme Court of British Columbia, date of conviction July 11, 2014, and
date of sentence October 30, 2014 (
R. v. Cocks
, 2014 BCSC 1294, Vancouver
Docket 25910).




Counsel for the Appellant, Matthew McRae:



B.V. Bagnall

V. Williams





Counsel for the Appellant, Anson Schell:



M. Foster





Counsel for the Respondent:



J. Gordon, Q.C.





Place and Date of Hearing:



Vancouver, British Columbia

November 19, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 20, 2016









Written Reasons by:





The Honourable Madam Justice Bennett





Concurred in by:





The Honourable Madam Justice Newbury

The Honourable Mr. Justice Tysoe








Summary:

The
appellants appeal manslaughter convictions for aiding and abetting an assault that
left one person dead. They were involved in a fight in which two of their
confederates beat the victim to death. They argue elements of the offence are
not established and the verdict was unreasonable. Schell argues that the killing
by the principal confederates was an intervening act. Held: Appeals dismissed.
There was ample evidence grounding the convictions based on the appellants
acts of aiding and abetting the principal attackers and their collective intent
to unlawfully inflict non-trivial bodily harm on members of the opposing group.
In the circumstances, it was reasonably foreseeable the risk of non-trivial
bodily harm given what the appellants knew of the situation, the recent history
between individuals involved, the gang affiliations, and the presence of
weapons. Accordingly, lethal blows the principal attackers delivered were not
intervening acts.

Reasons
for Judgment of the Honourable Madam Justice Bennett:

[1]

On June 12, 2011, Dain Phillips was beaten to death by Norman Cocks and
Robert Thomas. Cocks and Thomas were full-patch members of the Hells Angels living
in Kelowna, B.C. They pleaded guilty to manslaughter and each was sentenced to
15 years imprisonment. The appellants, Matthew McRae and Anson Schell, were
charged with manslaughter, and together with Daniel McRae and Robert Cocks, were
tried before a Supreme Court judge sitting alone. Robert Cocks was acquitted
and the other three convicted. The appellants appeal from this conviction. The
reasons for judgment are indexed as
R. v. Cocks
, 2014 BCSC 1294.

Background

[2]

Daniel and Matthew McRae are brothers. Robert Cocks is the father of
Norman Cocks. Dain Phillips was the father of brothers, Kaylin and Kody
Phillips. The McRae brothers and the Phillips brothers have known each other
since they were in school. A dispute of about three years standing existed
between them. The most recent tensions ignited in May 2011, when Daniel McRae
and Kody Phillips exchanged insults over Facebook. In June 2011, Kaylin
Phillips was 23 years old, Kody Phillips was 22 years old, Daniel McRae was 20
years old, Matthew McRae was 19 years old and Anson Schell was 19 years old. Mr. Schell
was a very close friend of Daniel McRae.

[3]

Daniel McRae and Norman Cocks were also close friends. Daniel McRae knew
that Norman Cocks was a Hells Angel. Daniel McRae had met Robert Thomas once a
few weeks prior to the killing of Dain Phillips. He knew Thomas was also a
Hells Angel.

[4]

Unbeknownst to Norman Cocks, police had him under visual and electronic
surveillance during the period leading up to the killing.

[5]

There were three events that led up to the assault and killing of Dain
Phillips. The first occurred in the early morning hours of June 11, 2011. Daniel
McRae was at a pub in downtown Kelowna with his friends Thomas Vaughn and
Alexander Adams. On their way home, Daniel McRae noticed Kody Phillips vehicle
and told Mr. Adams to follow it. Kody Phillips drove into the driveway of
the house he shared with his brother, Kaylin. Kody Phillips and his girlfriend,
Haley Spencer, were sitting in the front seat of the vehicle eating some food.
Daniel McRae and Mr. Vaughn got out of Adams vehicle and approached Kody
Phillips car. An argument ensued, and Kody ran into the house to summon
Kaylin. Kaylin came out of the house, confronted Daniel McRae and slapped and
pushed him back to Adams vehicle. Daniel McRae called shortly after and
apologized.

[6]

The next incident occurred on June 12, 2011. Kaylin Phillips and his
girlfriend Kathline Delgatty were at a recycling depot on Leathead Road picking
up packing boxes. Daniel McRae and Norman Cocks happen to be driving by on
their way to Mr. Cocks shop, which they called Little Mexico, also on
Leathead Road. The reasons for judgment describe the encounter at paras. 13-16
as follows:

[13]       Daniel McRae saw Kaylin Phillips in the recycling
area. He pointed out Kaylin Phillips to Norman Cocks and said words to the
effect that Kaylin Phillips was the idiot from the other night.

[14]      Norman Cocks had earlier heard about the incident
at the Phillips house from Mr. McRae. Mr. McRae acknowledged that he
had also told Mr. Cocks that Kody Phillips was saying his boss was a
member of the Hells Angels. ...

[15]      Norman Cocks immediately turned into the recycling
area and accosted Kaylin Phillips. According to Kathline Delgatty, Mr. Cocks
showed Kaylin his forearm and asked Do you see this fucking tattoo? Do you
know what this fucking means?, and when Kaylin said no, punched him in the
head. Mr. Cocks addressed Kaylin as Kody and, when Kaylin told him he
was Kodys brother, Ms. Delgatty said that Mr. Cocks replied Well,
youd better tell your fucking brother to keep his mouth shut, and to pass a
message on that were coming for him.

[16]      Kaylin Phillips said
that Mr. Cocks drove a red Dodge truck into the recycling area. He
recognized his passenger as Mr. McRae but had never seen Mr. Cocks
before. His version of events is similar to Ms. Delgattys. He says he was
referred to as Kody, denied that he was Kody, shown the tattoo, hit in the
head, and told to pass a message to his brother that the Hells Angels were
looking for him.

[7]

The trial judge found that at this point, Norman Cocks had concluded
that he had a score to settle with Kody Phillips. The trial judge found that Mr. Cocks
had been enlisted in a cause against the Phillipses that coincided with Daniel
McRaes own sense of grievance. This finding was based on the fact that the
Phillipses did not know Norman Cocks, Norman Cocks knew from Daniel McRae that Mr. McRae
had a dispute with the Phillips brothers, and that Kody Phillips had said he
was connected with the Hells Angels. Norman Cocks knew this was a lie, and it
was significant to him that someone was pretending to be affiliated with the
Hells Angels. In addition, Norman Cocks had assaulted Kaylin Phillips who had
been identified by Daniel McRae as the idiot from the other night.

[8]

The third event unfolded as follows: Kaylin Phillips went to his fathers
house after the recycling incident, and reported what had happened to Dain
Phillips. Kody Phillips was called to go over to his fathers house. After some
discussion, father and sons decided to go over to the McRaes house in Dain
Phillips truck.

[9]

In the meantime, Norman Cocks and Daniel McRae left Mr. McRaes
house in Mr. Cocks truck. On their way, Mr. McRae noticed Kody
Phillips pass by in a truck. They pursued the vehicle and found it parked
across Mr. McRaes driveway. The reasons for judgment describe what occurred
next at para. 22:

[22]       Kody and Kaylin got
out of the vehicle, and the truck began to accelerate towards the Cocks
vehicle. This led to a bizarre car chase with Dain Phillips pickup truck
pursuing Norman Cocks pickup truck nose to nose, that is, with the Cocks
vehicle in reverse, at speeds of 50 - 60 kilometres per hour through a
residential neighbourhood. The chase ultimately broke off without injury or
damage. Daniel McRae told Mr. Cocks that the driver was the man that Kody
Phillips had been saying was his boss or a Hells Angel.

[10]

The trial judge concluded that this incident resulted in Norman Cocks
having a direct stake in the conflict between the McRaes and the Phillipses.
Not only was he aware of the dispute with his friend Daniel McRae, but he had
now been involved in a chase where he was on the defensive. Furthermore, he now
had a face to the person who he thought was claiming to be a Hells Angel, Dain
Phillips.

[11]

RCMP Detective Sergeant Isnor was qualified as an expert on Hells
Angels, and testified at the instance of the defence. He said, as quoted by the
trial judge at para. 24:

the Hells Angels were built on a reputation of conducting
business with violence that has been established over the past 65 years. The
history has provided each and every Hells Angels member with a reputation that
gives them a psychological edge over rival gangs, the criminal subculture and
to a certain extent the general public.

It is an unwritten rule that the Hells Angels members must be
a hundred percent devoted to the Hells Angels organization and have it
completely at heart. Therefore, if a Hells Angel is threatened, embarrassed or
disrespected the member must act to uphold the reputation of the HA
organization.

Depending on the significance of the situation the
retaliation could vary from an apology, to an assault, to grievous bodily harm,
to possibly death. Any member that fails to uphold this reputation would be
dealt with by expulsion or termination from the Hells Angels and on occasion
will receive a beating for their failure.

Therefore, it is my opinion that if a member of the Hells
Angels was threatened, embarrassed or disrespected by a non-member, the HA
member would retaliate by confronting the person who threatened, embarrassed
and disrespected them. The type of retaliation would depend upon the severity
of the threat, embarrassment or disrespect, and would result in either an
apology, a common assault, grievous bodily harm or death.

If the Hells Angels member failed
to act in the situation where the member was threatened, embarrassed or
disrespected, the member would face expulsion or termination from the Hells
Angels and on occasion would receive a beating for their failure.

He also said:

Another unwritten rule for the Hells Angels is a member must
be ready at all times to help and assist another member in the time of need.
There are no obligations on the part of other Hells Angels members to do so,
but it is looked down on by other Hells Angels members if you do not come to
the aid of the fellow HA member.

A failure to assist a Hells
Angels member when the reputation of the Hells Angels is threatened,
embarrassed or disrespected would result in the Hells Angels member that failed
to assist being dealt with by expulsion or termination from the Hells Angels
and on occasion would receive a beating for their failure.

[12]

The trial judge found that the first thing that Norman Cocks did after
the chase incident was to call his roommate, Robert Thomas, also a Hells Angel,
and told him he needed to see him right away. The McRaes and several of their
friends, along with Robert Thomas, Norman and Robert Cocks met at Cockses
house on Horning Road. Daniel McRae and Norman Cocks set out in two vehicles to
find the Phillipses. Norman Cocks went with Matthew McRae and Anson Schell
while Daniel McRae went with Thomas Vaughn and Alexander Adams. They were
unsuccessful, and returned back to Cockses house. Daniel McRae used Anson
Schells cell phone to call Kody Phillips. He spoke with Kaylin, and Daniel
McRae suggested a meeting at the top of McCurdy hill.

[13]

In the meantime, the Phillipses all gathered, along with several of
their friends at the Phillipses home. When Kaylin received the call from
Daniel McRae, they all agreed to go to the meeting, including Dain Phillips.
The trial judge describes the next action of the Phillipses group in para. 29
of his reasons:

[29]      Kaylin left the
Phillips house with his friend Doug Chase. His father left with Kody. They were
joined at the top of McCurdy Road by Brandon Rousell and Tyler Patola. After
waiting several minutes in that location, during which time the McRaes did not
appear, Kaylin, Doug Chase, Dain Phillips and Kody left the site and headed
back down McCurdy Road. They stopped again at the intersection of McCurdy Road
and Gibson on one side and McKenzie on the other. The [Cocks house on] Horning
Road  is uphill from the intersection, in a subdivision accessed by McKenzie
Road. Brandon Rousell and Tyler Patola had a flat tire and were delayed at the
top of McCurdy. The two Phillips vehicles stopped just uphill of the
intersection.

[14]

In the meantime, some of what was occurring at Horning Road was seen by
Constable Geldart who was monitoring a surveillance camera. Around 6:25 p.m. he
observed a white Dodge pick-up and a darker Ford F-150 pick-up truck in the
driveway. A man about 5 6 wearing a dark shirt and a baseball cap placed a
light-coloured baseball bat in the Ford.

[15]

Constable Geldart saw a younger male in his mid-20s go past the side of
the Dodge and open the door, and then turn back towards the house. He saw back-and-forth
movement between the vehicles and the house between 6:24-6:35 p.m. At 6:34 p.m.,
he saw six males get into the white Dodge and leave. This truck belonged to
Thomas Vaughn. At 6:38 p.m. he saw Norman Cocks and another man get into the
Ford, which was registered to Robert Thomas, and leave in the same direction as
the Dodge. The trial judge found that Norman and Robert Cocks travelled with
Thomas. The two trucks returned around 6:45 p.m. At 6:51 p.m. three males got
into a Chevrolet Malibu that was also in the driveway and left in a hurry.

[16]

A neighbour observed a flurry of activity at 6:51 p.m. in the
driveway, including seeing an exchange of an object 6-8 inches long and 3
inches in diameter between the driver and passenger of the Ford.

[17]

Of significance to the issues on appeal is the evidence of Alexander
Adams, who testified that
before
they left Horning Road, Daniel McRae,
Matthew McRae and Anson Schell retrieved objects from the side of the garage
and put them into the bed of Thomas Vaughns truck. He said they were pole-like
objects made of metal, two feet long and a half inch in diameter. He testified
they were later hidden at a lot near the Little Mexico shop.

Killing
of Dain Phillips

[18]

The Phillipses trucks were just uphill from the intersection of McCurdy
Road and Gibson on one side and McKenzie Street on the other. The Horning Road house
was nearby. The Vaughn and Thomas vehicles parked opposite the Phillipses
vehicles. Dain Phillips was out of the vehicle with his hands up, when Norman Cocks
armed with a ball-peen hammer and Thomas armed with a baseball bat ran over to
Dain Phillips and severely beat him. He died of his injuries the next morning.

[19]

Alexander Adams testified that Daniel and Matthew McRae and Anson Schell
all got out of the truck and ran towards the Phillipses truck, and then returned
to their truck. At some point Matthew McRae retrieved one of the pipes in the
truck.

[20]

After Dain Phillips was assaulted, Kaylin and Kody grabbed a shovel and
an axe out of the back of their truck to defend their father.

[21]

Daniel McRae testified that they went to McCurdy expecting to be
involved in a fist fight with the Phillipses. He denied putting anything into
the back of the truck and said he did not have any weapons.

[22]

Along with the camera surveillance, the police also had wiretap and
voice intercepts. The trial judge referred to a number of the interceptions in
his reasons, and in particular interceptions of conversations after the assault
on Dain Phillips. One such conversation was between Daniel and Matthew McRae
and Anson Schell, noted at para. 94 of the reasons for judgment:

MM:     Well, if he didnt have an axe he would have
been quicker.

DM:     He had that thing right away.

MM:
I just ran back to get pipes and shit.
Fuck yeah.

UM:     Yeah, cause.

AS:
I know I see Matt (ph) running back with the
pipe.

UM:     I seen Matts guy (indiscernible) with an axe
running right behind him, Im like, Holy fuck. Matt get in get in I didnt
know Im like, holy shit. Maybe (ph) he was right there eh? And then fuck
(indiscernible)

[Emphasis added by trial judge.]

[23]

And at para. 96:

A little further on Anson Schell says:

AS:      (Indiscernible) he was right there, he was
right at your truck box by the time you like, (indiscernible) when you hammered
it, he was like, (indiscernible) five feet behind your truck box (ph).
And
Matt was like, just put the pipes in the box.
And hes like.

UM:     (Laughs) I just hold down Ansons arm and shit
(indiscernible).

AS:      Oh yeah.

[Emphasis added by trial judge.]

[24]

In his reasons, at para. 98, the trial judge refers to an
intercepted conversation at around 10:10 p.m. with Anson Schell, Norman Cocks
and Daniel McRae in which they recount the assault. They speak callously and mockingly
about Robert Thomas and Norman Cocks rushing towards Dain Phillips, aggressively
confronting him about affronting the Hells Angels and beating him:

[98]

NC:      What a goof, eh?
(indiscernible)

AS:      Mmm. Probably
(indiscernible)

NC:      (Indiscernible) went
and jumped the curb (indiscernible)

AS:      Oh yeah. But they,
theyre saying (indiscernible) no (indiscernible) fight (indiscernible) I was
like, Night, night,

NC:      Yeah.



AS:      fuckin night, night.
It was funny shit. (backgroundnoise) Hmph. Put the lights out.

(backgroundnoise)

NC:      Oh, yeah. Night, night.

AS:      (laughter sounds)



NC:      Robs [Robert
Thomas] like You wanna (indiscernible) with the Hells Angels. Hes like I
didnt (indiscernible) nothing up. He goes (indiscernible) whack, right in the
knees

AS:      (chuckles)

NC:      and then hes like 
one more.  Rob was goin, boom boom and that was it. Poof.

AS:      YEAH.

NC:      Err.

AS:      Oh, yeah.

NC:      Youre dead, youre
dead, you hit my dad.

AN:      Huh.

NC:      Im like, Oh, shit.
(Chuckles)

DM:     (Chuckling). Do they
think Im you? Probably.

NC:      Probably, eh?



NC:      Fuck that. Did you
see the way he was yelling? Hes like, You hit my dad.

AS:      Yeah. (Chuckles)

NC:      I was like who cares?



NC:      Night, night.

AS:      Yeah. Night, night.



NC:      (Indiscernible) too
eh? I was going right and I was like Fuck  theres  I want this big fuck
right here.

AS:      Mmm hmm.

NC:      Hes just standing
there like fuckin. Fuck I think there was something wrong with him cause we
walked up to him, he just stood there. He didnt even move. I swung the bat. He
didnt even move. Just like Boom, mmm

(background  chuckling
sounds)

00:14:41

NC:      Boom, just like
cuttin down a tree.

(background  laughter)

NC:      Then hes like, Mmm,
and then its like fucking, Clunk.

AS:
And then he


(background  television
playing)

AS:
Fuck, takin a
dirt nap.

[Emphasis added by trial judge.]

[25]

The trial judge concluded that only Cocks and Thomas actually inflicted
blows on Dain Phillips. He considered the party provisions of the
Criminal
Code
, R.S.C. 1985, c. C-46 and decided that that the common intention
party provision in s. 21(2) did not apply. He found that if the accused were
culpable, it would be on the basis of aiding or abetting under s. 21(1)(b)
or (c).

[26]

He set out the test at para. 125 it is only necessary to show that
the accused understood what was taking place and by
some act
on his part
encouraged or assisted in the attainment of the objective. He repeated the
test at para. 211.

[27]

Only Daniel McRae testified in his own behalf.

[28]

The essence of the defence position is that there were two agendas at
play:
the Hells Angels revenge for insulting them
agenda and the
were
going to have a fist fight, to resolve a petty dispute between the McRaes and
the Phillipses
agenda. And that everyone, except Cocks and Thomas, had no
idea that there would be such a serious assault on Dain Phillips.

[29]

The trial judge concluded that after the assault of Kaylin Phillips and
threat to Kody by Norman Cocks at the recycling plant and the car chase between
Dain Phillips and Norman Cocks, Daniel McRae and Norman Cocks were on a
mission to deal with the Phillipses.

[30]

The trial judge found that the next thing to occur was the assembly of
the McRae and Cockses friends, including Robert Thomas, Matthew McRae and
Anson Schell. He found that it was unreasonable to suggest that there were two
agendas in play, the Hells Angels agenda, and the petty high school agenda of
the McRaes and the Phillips feud.

[31]

In terms of the issue of bringing the pipes to the crime scene, the
trial judge made the following findings of fact at paras. 199-201:

[199]    There is also the evidence of Alexander Adams that
the McRaes and Anson Schell loaded what he described as pipes into Thomas
Vaughans truck. This evidence is contested. Mr. Adams testified that the
pipes were obtained from between the garage and the fence on the Wells side at
the Horning Road house; he also testified as to where they were hidden later in
the Little Mexico area. Much was made of both the fact that Cst. Geldarts
camera did not pick this up at the Horning Road end and that when the area
where the pipes were allegedly left was searched, nothing was found. There are
many reasons why this could be so.

[200]    The most telling evidence respecting the pipes is
the evidence from the Little Mexico intercepts. The[y] have Anson Schell,
Matthew McRae, and Daniel McRae in the conversation about pipes reproduced at
paras. 94 and 96 herein.

[201]    Whatever the precise
meaning of these incomplete conversations, they bespeak the presence of the
weapons Alexander Adams says were loaded in Thomas Vaughans truck.

[32]

He concluded that the presence of weapons in the Vaughn vehicle
indicated that what was anticipated was, at minimum, an assault causing bodily
harm or an assault with a weapon.

[33]

He found as a fact that Daniel McRae participated in a common intent to
carry out an assault upon one or more of the Phillipses. He reasoned as
follows, at paras. 208-211:

[208]    Daniel McRae clearly aided in setting up the
occasion for an assault, and he was no mere bystander, but exited the Vaughan
vehicle for the purpose of participating in an assault, and with his friends,
of lending the strength of numbers to that criminal purpose. The clearest
example of this was the way the Vaughan vehicle waited for the Thomas vehicle
to catch up before proceeding to the scene. This is indicative of a common
purpose and counter indicative of separate agendas among members of the group
with different members of the Phillips family.

[209]    I have given some consideration to the question of
whether, at the scene, the
actus reus
became detached from the
mens
rea
, given the way the encounter went. That is to say, I have considered
whether the assault by Norman Cocks and Robert Thomas, principally, occurred so
fast that, regardless of an intention to assist or be supportive, the accused
cannot be said to have had an opportunity to abet anything.

[210]    I have also considered the question of whether,
given the evidence about the Hells Angels introduced through Det/Sgt. Isnor,
the presence of the accused or their assistance was likely of negligible
effect, or whether that is in any case relevant.

[211]    I think on balance that
the proper inference is to be drawn from the behaviour of the principals and
the accused. They gathered and prepared with a common unlawful objective. The
effect of numbers of supporters on the execution of such a purpose is incalculable.
For this reason the tests are broadly stated, as in
Cran
, A person aids
in an offence under section 21(1)(b) when he knows that someone intends to
commit an offence and is present with the intention of helping the other person
commit the offence. A person abets an offence under section 21(2)(c) when he
actively and intentionally encourages somebody else to commit an offence, or
Dunlop
,
in order to find the appellant guilty of aiding, abetting, counselling or
procuring, it [is] only necessary to show that he understood what was taking
place and by some act on his part encouraged or assisted in the attainment
thereof.

[34]

He concluded that Daniel McRae knew the offence was intended, and had a
great deal to do with ensuring that it happened. He found that Daniel McRaes
attendance was an act of assistance and encouragement, and convicted him of
manslaughter.

[35]

He then turned to the question of culpability of Matthew McRae, and
found the following at paras. 214-222:

[214]    The submission for Matthew McRae turned on whether
it has been established that his knowledge of the circumstances implicates him
in the common purpose Daniel McRae formed with Norman Cocks to assault Dain
Phillips, or if there remains at least a reasonable doubt that he thought he was
simply attending a high school fist fight.

[215]    The key facts are that Matthew McRae certainly knew
of the problem with Kody Phillips as a result of the Facebook posting on
his
page; that he responded immediately to Daniel McRaes summons, and took it seriously,
saying his brother was in trouble; that he was at the Horning Road house where Mr. Cocks
lived and around the preparations that were being made to go to McCurdy Road;
and that he was out of the truck with his brother and Anson Schell at the
scene.

[216]    The evidence of Michelle Wells [the neighbour]
suggests that the purpose of dealing with the car chase was being discussed in
the driveway  a purpose in which both Daniel McRae and Norman Cocks were
implicated, and the only event that could be construed as Daniel being in trouble
 and her description of the activity in the driveway strongly suggests that
anyone in the vicinity would have a clear understanding of what the speaker,
probably Daniel McRae, was referring to.

[217]    Matthew McRaes willingness to engage in this
purpose is exemplified by his immediate exit from the vehicle and movement
toward the altercation. His responsibility in this regard is not diminished by
the fact that, in the event itself, Dain Phillips was so quickly dispatched.

[218]    Alexander Adam[s] evidence that weapons were loaded
into the Vaughan vehicle is affirmed by Mr. McRae in the Little Mexico
conversations. The intercept at 20:26:53 (see paras. 94 and 96 herein)
bears no other logical interpretation but that Matthew McRaes immediate
reaction to the threat posed by Kaylin Phillips was to reach for the weapons
that had been loaded for the purpose of engaging in an assault, not a fist
fight.

[219]    Matthew McRaes comment about the gun (see para. 91),
while I think it is not to be taken literally, clearly aligns him with the
purpose of causing bodily harm to the Phillipses, or one of them, as it turned
out, Dain Phillips.

[220]    Lastly, Matthew McRaes comments to the cell plant
is manifestly an attempt to cast the Phillips brothers as the aggressors, when
the weight of the evidence is clearly that the shovel and axe were used
defensively. There is also the ambiguous and somewhat garbled remark:

MM:     Yeah, they fuckin
knew, they didnt who they were dealing with (indiscernible) what could happen
here (indiscernible). Fuck, werent too smart on this (indiscernible).

[221]    This reads as a suggestion that the Phillipses ought
to have had a better appreciation of what could happen to them. Whether it
reliably bears that interpretation is ultimately of no moment, however. I am
satisfied beyond a reasonable doubt that Matthew McRae knew what they were
dealing with in aligning with the Hells Angels to assault the Phillipses, and
that he joined Norman Cocks and his brother in that unlawful purpose, which
resulted in the death of Dain Phillips.

[222]    Applying the same tests
I have outlined in relation to Daniel McRae I find Matthew McRae guilty of
manslaughter beyond a reasonable doubt.

[36]

The trial judges findings of fact and reasoning with respect to Anson
Schell are set out in paras. 223-230:

[223]    The evidence against Anson Schell is similar to that
against Matthew McRae. He attended as a friend, and it is highly improbable
that he was around the Horning Road assembly point without appreciating what
had happened earlier that day to Norman Cocks and Daniel McRae, and the fact
that they intended to cooperate and did cooperate to do something about it.

[224]    Anson Schell was present when preparations were
being made. He participated at the scene to the extent of getting out of the
truck and moving toward the scene, before its swift end and the rush back to
the vehicles.

[225]    Mr. Schell confirms the presence of the pipes
that must be those Alexander Adams said were loaded as weapons (see para. 96
herein).

[226]    Lastly, Mr. Schell is, if not the most
garrulous, the most discernible voice on the Little Mexico intercepts. He
describes the beating using bats, and observing Matthew McRae going for the
pipes. He is obviously comfortable talking to Norman Cocks and, in effect,
egging him on. When Daniel McRae expresses some misgivings about what happened,
Anson Schell joins Mr. Cocks in asking why?:

DM:     I wouldve  I wouldve
played that out like  knowing what happened there, like differently fuckin.

NC:      Why?

AS:      Why? (Indiscernible)
Huh.

NC:      (Indiscernible) stand
there (indiscernible) fuckin

AS:      Yeah.

NC:      Robs like You
wanna (indiscernible) with the Hells Angels. Hes like I didnt
(indiscernible) nothing up. He goes (indiscernible) whack, right in the knees

AS:      (chuckles)

NC:      and then hes like 
one more.  Rob was goin, boom boom and that was it. Poof.

AS:      YEAH.

NC:      Err.

AS:      Oh, yeah.

[227]    Mr. Schell seems untroubled by what happened to
Dain Phillips. He speaks of Dain Phillips taking a dirt nap. He mocks the
Phillips for calling the police:

NC:      Fuckin weve got a
rat in the house.

AS:      (Indiscernible). I
never even thought that neither man and I was like, Holy fuck if I even got
kick shit and my buddy was shit-kicked on the ground Id be picking him up,
fucking throwing him in the truck, lets get the fuck outta here. Right?

NC:      Yeah, to the
hospital. You dont go Call the cops

AS:      Yeah to the hospital
 I wouldnt be doin that shit. I would be like, Lets go. Fuck. Ill deal
with this later. Like fuck.

AA:      Oh.

AS:      Ill come back for
you.

AA:      I wouldnt mess (ph)
with it (Indiscernible)

AS:      The cops aint gonna
do shit.



NC:      (Indiscernible) too
eh? I was going right and I was like Fuck  theres  I want this big fuck
right here.

AS:      Mmm hmm.

NC:      Hes just standing
there like fuckin. Fuck I think there was something wrong with him cause we
walked up to him, he just stood there. He didnt even move. I swung the bat. He
didnt even move. Just like Boom, mmm

(background  chuckling
sounds)

00:14:41

NC:      Boom, just like
cuttin down a tree.

(background  laughter)

NC:      Then hes like, Mmm,
and then its like fucking, Clunk.

AS:      And then he 

(background  television
playing)

AS:      Fuck, takin a dirt
nap.

[228]    Mr. Schells strong alignment with what
occurred negates any reasonable inference that he simply attended a fist fight
and something unexpected occurred.

[229]    Again, applying the tests I articulated in relation
to Daniel McRae, I am satisfied that Anson Schell joined in the common
intentions of Daniel McRae, Norman Cocks and others to carry out the unlawful
purpose of assaulting the Phillipses, and that he abetted that objective by his
presence and support at the scene.

[230]    Accordingly, I find
Anson Schell guilty of manslaughter beyond a reasonable doubt.

Issues on Appeal

[37]

On appeal, both Mr. McRae and Mr. Schell argue that the trial
judge erred in his findings of fact and drawing of inferences to conclude that
the
mens rea
and
actus reus
of the offence of manslaughter as a
party had been proven beyond a reasonable doubt. Mr. Schell also argues
that he is not culpable because of an intervening act by Cocks and Thomas.

[38]

Each raises a number of sub-issues in respect of these overarching
issues. I add that the thrust of the arguments is that the verdicts are
unreasonable or not supported by the evidence, although not articulated as such
in the factums. The arguments are phrased as no evidence or insufficient
evidence.

Standard of Review

[39]

If the appellants are challenging the findings of fact or inferences
drawn from those facts, the standard of review is palpable or overriding error.
If they are arguing that the verdict is unreasonable or not supported by the
evidence, then the tests in
R. v. Biniaris
, 2000 SCC 15 or
R. v.
Beaudry
, 2007 SCC 5 and
R. v. Sinclair
, 2011 SCC 40 come
into play.

Position of Parties

[40]

Mr. McRae submits that there is no evidence that any act on his
part aided or abetted in the unlawful assault of Dain Phillips. He also submits
that there was insufficient evidence to establish, beyond a reasonable doubt,
that he had the intent to commit an unlawful act. He submits that there were
two events occurring: the assault on Dain Phillips by the Hells Angels, Cocks
and Thomas, and the intended fist fight between the Phillipses and the McRaes.

[41]

Mr. Schells position is similar to Mr. McRae, except he
argues that he is even further removed from the Hells Angels event, coming on
the scene later than Mr. McRae. He also submits that there was an
intervening act, the killing of Dain Phillips, that severed any culpability for
the assault that may rest with him. This argument was not made to the trial
judge.

[42]

The Crown submits that there was ample evidence to support the
convictions. The trial judges conclusions are reasonable and supported by the
evidence. There was no intervening act that exculpated Mr. Schell.

Discussion

Applicable Law

[43]

Manslaughter is a culpable homicide that is committed when a
person causes the death of another person by different means, including an
unlawful act.
Criminal Code s.
222 (1)(5)(a). Unlawful act
manslaughter requires the commission of a predicate offence that involves a
dangerous act.
R. v. DeSousa
, [1992] 2 S.C.R. 944 at 961;
R. v.
Creighton
, [1993] 3 S.C.R. 3 at 44. In addition to the
mens rea
and
actus
reus
for the underlying dangerous act, to commit the offence of
manslaughter, the accused must also reasonably foresee the risk of non-trivial bodily
harm.
Creighton
at 4445;
R. v. Maybin,
2012 SCC 24 at para. 36.
The accused does not need to actually foresee the risk of death stemming from
the dangerous act.

[44]

Whether a person is a party to the offence of
manslaughter under s. 21(1)(b) or (c) of the
Criminal Code
is more nuanced.

21.
(1) Every
one is a party to an offence who

(
a
) actually
commits it;

(
b
) does
or omits to do anything for the purpose of aiding any person to commit it; or

(
c
) abets any person in committing
it.

[45]

In
R. v. Briscoe
, 2010 SCC 13, the Court
considered the elements of aiding and abetting a murder. The Court discussed
the
actus reus
of the offence as doing  something that assists or
encourages the perpetrator to commit the offence (at para. 14). The
mens
rea
, as set out in s. 21(1)(b), above, is 
for the purpose
of
aiding the perpetrator. Purpose is considered synonymous with intention. In
other words, the perpetrator must have intended to assist the principal in the
commission of the offence. The Court also made it clear that purpose did not
include the concept of desire. There is no need for the aider or abettor to desire
the completion of the offence (at para. 16). There is no need for the
aider or abettor to subjectively approve of or desire the victims death (at para. 16
citing
R. v. Hibbert
, [1995] 2 S.C.R. 973 at para. 37).

[46]

To form the intention, the perpetrator must also
have knowledge. The aider must know that the perpetrator intends to commit
the offence, although he or she need not know precisely how it will be
committed.
Briscoe
at para. 17.

[47]

It has long been acknowledged that mere presence
at the scene of the crime is not enough to make someone a culpable party to
it; as the Court said in
Dunlop and Sylvester v. The Queen
, [1979] 2
S.C.R. 881 at 891:

Mere presence at the scene of a crime is not
sufficient to ground culpability. Something more is needed: encouragement of
the principal offender; an act which facilitates the commission of the offence,
such as keeping watch on enticing the victim away, or an act which tends to
prevent or hinder interference with accomplishment of the criminal act, such as
preventing the intended victim from escaping or being ready to assist the prime
culprit. Thus, in an early work,
Fosters Crown Law
, p. 350, we
read:

in order to render a person an accomplice
and a principal in felony, he must be aiding and abetting at the fact, or ready
to afford assistance if necessary, and therefore if A. happeneth to be present
at a murder, for instance, and taketh no part in it, nor endeavoureth to
prevent it, nor apprehendeth the murderer, nor levyeth hue and cry after him,
this strange behaviour of his, though highly criminal, will not of itself
render him either principal or accessory.

[48]

In
R. v. Maciel
, 2007 ONCA 196 at paras. 86-88,
leave to appeal refd [2007] 3 S.C.R. xi, Doherty J.A. addressed the fault component
of aiding:

[86]      Section 21(1)(
b
) renders an accused a party
to a crime as an aider if that accused:

·

does (or omits) to do something that aids the perpetrator in the commission
of the offence [the conduct requirement]; and

·

renders that assistance for the purpose of aiding the perpetrator
to commit the crime [the fault requirement].

[87]       There are two components to the fault
requirement: an intention to assist the perpetrator, and knowledge of the
perpetrators intention. The intention requirement is reflected in the phrase for
the purpose of aiding found in s. 21(1)([
b
]). The aider must
provide the assistance with the intention of helping the perpetrator commit the
crime:
R. v. Hibbert
(1995), 99 C.C.C. (3d) 193 at paras. 36-37
(S.C.C.). In this sense, it can be said that the aider must intend that the
offence will be committed.

[88]      The knowledge component
of the fault requirement flows from the intention component. An aider can only
intend to assist the perpetrator in the commission of the crime if the aider
knows the crime that the perpetrator intends to commit. While the aider must
know the crime the perpetrator intends to commit, the aider need not know the
details of that crime:
Dunlop and Sylvester v. The Queen
(1979),
47 C.C.C. (2d) 93 at 110 (S.C.C.);
Regina v. Yanover and Gerol
(1985),
20 C.C.C. (3d) 300 at 329-30 (Ont. C.A.); V. Gordon Rose,
Parties to an
Offence
(Toronto: Carswell, 1982) at 11. Consequently, a person who is said
to have aided another in the commission of an attempted murder must know that
the perpetrator intended to kill the victim:
R. v. Adams
(1989),
49 C.C.C. (3d) 100 at 110 (Ont. C.A.). Similarly, a person who is alleged to
have aided in a murder must be shown to have known that the perpetrator had the
intent required for murder under s. 229(
a
):
R. v. Kirkness
(1990), 60 C.C.C. (3d) 97 at 127 (S.C.C.).

[49]

The decision of
R. v. Dooley
, 2009 ONCA 910,
leave to appeal refd [2010] S.C.C.A. Nos. 83 and 179 is of importance to this
case, as the appellants form their argument this way in Mr. McRaes
factum:

[64]      It is
respectfully submitted that one effective way of determining if the Appellant
aided or abetted the unlawful assault of Dain Phillips is to ask the question Would
the event have unfolded differently had the Appellant not been present at any
material time? The answer is no, or at a minimum, uncertain.

[50]

The appellants attempt to introduce a but for or
causal link test into the analysis. This approach was soundly rejected by
Doherty J.A. in
Dooley
at paras. 121-123. He described the
necessary connection between the acts of aiding and abetting and the commission
of the offence at paras. 123-124:

[123]    The authorities take a wide view of the necessary
connection between the acts of alleged aiding or abetting and the commission of
the offence.
Any act or omission that occurs before or during the commission
of the crime, and which somehow and to some extent furthers, facilitates,
promotes, assists or encourages the perpetrator in the commission of the crime
will suffice, irrespective of any causative role in the commission of the crime
.
The necessary connection between the accessorys conduct and the perpetrators
commission of the crime is captured by phrases such as actual assistance or
encouragement or assistance or encouragement in fact or as the appellants
argue, conduct that has the effect of aiding or abetting:
R. v. Mariani
(2007), 220 C.C.C. (3d) 74 (Ont. C.A.), at p. 93;
R. v. Calhaem
,
[1985] Q.B. 808 (C.A.), at pp. 814-16;
R. v. Bryce
, [2004] 2 Cr.
App. R. 592 (C.A.), at paras. 72-76;
A.G. v. Able
, [1984] Q.B. 795,
at p. 809;
R. v. Clarkson
, [1971] 3 All E.R. 344 (Ct. Martial
App. Ct.), at pp. 347-48; Peter Gillies,
Criminal Law
, 4th ed.
(North Ryde, Austl.: LBC Information Services, 1997), at pp. 162-63;
Fisse,
Howards Criminal Law
,

at p. 326; Rose,
Parties to
an Offence
, at p. 25.

[Emphasis added]

[124]    While the phrases set out above, and others, I am
sure, could be used to explain the necessary connection between the accessorial
act and the perpetrators commission of the crime, often the plain words assistance,
encouragement or help, without more, will convey the same message. This is
especially true where it is accepted that the alleged perpetrator was aware of
the alleged acts of aiding or abetting when he or she committed the offence. In
Larkins v. Police
, [1987] 2 N.Z.L.R. 282 (H.C.), Eichelbaum J., after
holding that the accessorys acts must provide actual assistance to the
perpetrator, said at p. 288:

In the majority of cases the principal offender will be
aware of the assistance given by or available from the secondary party. The
latters presence, for example as a lookout, will be of encouragement to the
principal offender and will also be of assistance to him. Even if in the event
the lookout is not required to perform any active role his presence alone will
help the principal offender to carry out his part secure in the knowledge that
he will be warned if anything goes amiss. Help of that kind, when rendered in
circumstances where the principal offender is aware of it (and of course given
the required state of mind), in my opinion is unquestionably within the
description of an act done for the purpose of aiding the principal to commit
the offence [citation omitted]. Thus in the generality of cases there will be
no need to inquire more deeply into the conceptual basis of the secondary partys
liability which will fall within at least one if not more of the categories set
out in paras (a), (b) or (c) of s 66(1). [Section of the New Zealand criminal
law

comparable to s. 21(1) of the
Criminal Code
].

[51]

In summary, in the context of the facts and issues
in this case, there must have been:

1)       an
act that assisted or encouraged Cocks or Thomas to commit the offence of
assault causing bodily harm;

2)       the
appellants must have known that Cocks or Thomas were going to commit an assault
and that there was an objectively foreseeable risk of non-trivial bodily harm;
and

3)       the
appellants must have intended to assist or encourage Cocks or Thomas in the
commission of the assault.

[52]

The appellants did not need to desire or foresee Dain
Phillips death. There need not be any causative role between the acts and the
commission of the offence provided the acts have the effect of aiding or
abetting.

Application of the Law

[53]

Mr. McRae disputes the finding by the trial
judge that the group had a common intention or agenda. He persists that the
trial judge erred in his conclusions, and that there was either no or
insufficient evidence to support them. He argues that the inferences drawn by
the trial judge are not supported by the evidence or are not the only reasonable
inferences to be drawn from the evidence.

[54]

He submits that bringing a pipe to the fight, and
taking the pipe out of the back of the truck at some point and running towards
the melee (either with or without the pipe), does not equate with an intention
to do bodily harm prior to attending [the fight]. He argues that the pipe was
to only be used defensively. As noted above, in
Dooley
at para. 123:

Any act or omission that occurs before or during the commission of the
crime, and which somehow and to some extent furthers, facilitates, promotes,
assists or encourages the perpetrator in the commission of the crime will
suffice, irrespective of any causative role in the commission of the crime.


[55]

Mr. McRae and Mr. Schell argue that they
attended a fist fight, and had no idea that Cocks and Thomas would attack Dain
Phillips in the manner that they did. This argument does not assist the
appellants. In
R. v. K.K.P.
, 2006 ABCA 299 at paras. 16-18, the
Court considered this argument in the context of an assault where the victim
was stabbed. The Court concluded that there were not separate acts when the
death by stabbing occurred during a planned beating. This reasoning was adopted
by this Court in
R. v. Miazga
, 2014 BCCA 312 at para. 21, leave to
appeal refd [2014] 3 S.C.R. ix, which found culpability even though the
violence escalated to a form that may not have been anticipated.

[56]

Both appellants have made the same arguments that
they made unsuccessfully before the trial judge. By mining bits and pieces of
evidence they each have tried to demonstrate that the inferences the trial
judge drew and the findings of fact that he made were unreasonable or not
supported by the evidence. In order to succeed on appeal, they must demonstrate,
on the whole of the evidence, that the inferences fit into either the structure
of
Biniaris
or
Beaudry/Sinclair
.

[57]

The power of an appellate court to allow an appeal from a conviction is
found in s. 686(1) of the
Criminal Code
:

686(1) On the hearing of an appeal against a conviction ,
the court of appeal

(
a
)  may allow the appeal
where it is of the opinion that

(i)         the verdict should be
set aside on the ground that it is unreasonable or cannot be supported by the
evidence,

(ii)        the judgment of the
trial court should be set aside on the ground of a wrong decision on a question
of law, or

(iii)       on any ground there was a miscarriage of justice;

[58]

In considering whether a verdict is unreasonable the applicable test is whether
the verdict is one that a properly instructed jury acting judicially, could
reasonably have rendered.
Corbett v. The Queen
, [1975] 2 S.C.R. 275 at
282;
R. v. Yebes
, [1987] 2 S.C.R. 168 at 185;
Biniaris
at
para. 36.

[59]

The application of this test requires the appellate court to review,
analyse and, within the limits of appellate disadvantage, weigh the evidence.
Biniaris
at para. 36.

[60]

The review differs depending on whether the verdict is from a jury or a
trial judge sitting alone. In the latter case, the reviewing appellate court
may be able to identify a flaw in the evaluation of the evidence, or in the
analysis, that will serve to explain the unreasonable conclusion reached, and
justify the reversal. (
Biniaris
at para. 37;
R. v. Beaudry
,
2007 SCC 5, [2007] 1 S.C.R. 190 at para. 94;
R. v. Sinclair
,
2011 SCC 40, [2011] 3 S.C.R. 3 at para. 4).

[61]

In order to set aside the verdicts in question this Court must conclude
that the verdicts were unreasonable or cannot be supported by the evidence. As
Deschamps J. stated the test in
R. v. R.P
., 2012 SCC 22, at para. 9:

[9]        To decide whether a
verdict is unreasonable, an appellate court must, as this Court held in
R.
v. Yebes
, [1987] 2 S.C.R. 168, and
R. v. Biniaris
,
2000 SCC 15, [2000] 1 S.C.R. 381, at para. 36, determine whether
the verdict is one that a properly instructed jury or a judge could reasonably
have rendered. The appellate court may also find a verdict unreasonable if the
trial judge has drawn an inference or made a finding of fact essential to the
verdict that (1) is plainly contradicted by the evidence relied on by the trial
judge in support of that inference or finding, or (2) is shown to be
incompatible with evidence that has not otherwise been contradicted or rejected
by the trial judge (
R. v. Sinclair
, 2011 SCC 40, [2011] 3
S.C.R. 3, at paras. 4, 16 and 19‑21;
R. v. Beaudry
,
2007 SCC 5, [2007] 1 S.C.R. 190).

[62]

The evidence against each of the appellants is that
they loaded pipes into the Vaughan truck just before they left for the
encounter with the Phillipses. There is a finding that Matthew McRae ran
towards the altercation, and at some point grabbed one of the pipes. The trial
judge found Matthew McRae joined in the unlawful purpose to assault the
Phillipses.

[63]

The trial judge found that Anson Schell was aware
of the pipes in the back of the truck, he was present when preparations were
made to meet the Phillipses and got out of the truck at the scene, running
towards the Phillipses. The trial judge found that Anson Schells conversation
with Cocks after the assault showed a strong alignment with what occurred.
The trial judge also found that Anson Schell joined in the common intent to
assault the Phillipses and his presence abetted the perpetrators.

[64]

In this case, the appellants would have to
demonstrate that the trial judge erred in his conclusion that Mr. McRae
and Mr. Schell formed the common intention with Cocks or Thomas to assault
the Phillipses and that in bringing pipes to the event, and running towards the
Phillipses, did not meet the requirements for aiding and abetting an unlawful
dangerous act, with no objective foresight of bodily harm. This they cannot do.

[65]

There was ample evidence that they formed a common
intention with Cocks and Thomas to fight the Phillipses. They armed themselves
in advance. They attended with several others to the fight scene, demonstrating
strength in numbers and they got out of their vehicles and started to run
towards the Phillipses. There was ample evidence to support the inferences and
findings of fact by the trial judge that the two appellants did acts that aided
or abetted, that they knew Cocks and Thomas were going to commit an assault and
had an objectively foreseeable risk of bodily harm and they intended to aid or
abet in the commission of the assault.

[66]

The trial judge gave lengthy, comprehensive reasons
for judgment. The appellants have not identified any flaw in the evaluation of
the evidence or in the analysis that points to an unreasonable conclusion.

[67]

In my view, the appellants are asking this Court to
draw our own inferences from the evidence.

[68]

I would not give effect to this ground of appeal.

Intervening Act

Although not raised at trial, the appellant Mr. Schell
argues that the fatal use of weapons by Cocks and Thomas were intervening acts
that severed legal causation between himself and Dain Phillips death. This argument
was dealt with in
Miazga
at paras. 24-25. In
Miazga
, this
Court held that where a co-participant, as opposed to an intervening actor, stabbed
the target of a group-attack, the stabbing did not constitute an intervening
act because it was reasonably expected in the circumstances of the assault. I agree
with this reasoning. It clearly applies here, where the appellant attended a
group fight where he knew weapons and Hells Angels members would be present.

[69]

I would dismiss the appeals.

The Honourable Madam Justice Bennett

I agree:

The
Honourable Madam Justice Newbury

I agree:

The Honourable Mr. Justice Tysoe


